Judgment and order reversed and a new trial granted, with costs to the appellant to abide the event, on the ground that the jury should have been charged, as requested, that they were not at liberty to find that the defendant’s motorman was incompetent and unable to properly perform his duty, the issue being not general ineompeteney, but the manner in which he performed his duty on the occasion of the accident, under the authority of Gorman v. New York, Chicago & St. Louis R. R. Co. (194 N. Y. 488, 493) and Warner v. New York Central R. R. Co. (44 id. 465, 471). All concur.